DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2021 has been entered.
                               
Allowable Subject Matter
Claims 1, 4-8 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is related to a method and an apparatus for determining a motion vector of an affine code block.
Applicant uniquely claimed a distinct feature in the independent claim 1, which in combination with the other features are neither anticipated nor obvious over the art of record. The features are “determining that a size of the storage unit is greater than that of the first motion compensation unit, wherein based on the determination that the size of the storage unit is greater than that of the first motion compensation unit, the preset correspondence facilitates determining a value of the third motion vector as being equal to an average value the second motion vector and a fourth motion vector of a second motion compensation unit of the plurality of motion compensation units corresponding to the storage unit, and the fourth motion vector is a motion vector of a second motion compensation unit of the plurality of motion compensation units corresponding to the storage unit other than the first motion compensation unit.” 
The closest prior art found was CHEN et al. (JVET-G1001- Algorithm description of Joint Exploration Test Model 7 (JEM7)", JOINT VIDEO EXPLORATION TEAM (JVET)OF ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 7TH MEETING, 13-7-2017 - 21-7-2017; TORINO, 19 August 2017 (2017-08-19), pages i-iv, 1, XP030150980, Retrieved from the Internet: URL:http://phenix.int-evry.fr/jvet/doc_end__user/documents/7_Torino/wg11 /JVET-G0001-v1.zip), hereinafter referred to as CHEN and CHUANG US 20190082191 A1) hereinafter referred to as CHUANG.
CHEN discloses obtaining a first motion vector of a motion compensation unit included in an affine code block the first motion compensation unit being a first motion compensation unit of a plurality of motion compensation units corresponding to a storage unit (See Section 2.3.6 - derive motion vector of each M×N sub-block); determining a second motion vector based on the first motion vector, where a precision of the second motion vector matches a motion vector precision of the storage unit (See sections 2.3.3 and 2.3.6 - After MCP, the high accuracy motion vector of each sub-block is rounded and saved as the same accuracy as the normal motion vector). 
CHUANG from the same or similar endeavor of video coding discloses determining a third motion vector based on the second motion vector, where there is a preset correspondence between the third motion vector and the second motion vector, and the third motion vector is 
 However, CHEN and CHUANG, either, singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Independent claim 8 recites features similar to the features discussed above. Therefore, the independent claims are allowable for analogous reasons.
Dependent claims 4-7 and 15-20 are allowed for the reasons concerning the independent claims.
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625. The examiner can normally be reached Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FABIO S LIMA/Primary Examiner, Art Unit 2486